Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Enoc Alcantara-Mendez, a federal prisoner, appeals the district court’s orders dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition without prejudice and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Alcantara-Mendez v. Revell, No. 5:11-hc-02101-D, 2012 WL 1865745 (E.D.N.C. Feb. 15 & May 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.